

114 S2319 RS: To amend the Communications Act of 1934.
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 579114th CONGRESS2d SessionS. 2319IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 30, 2016Reported under authority of the order of the Senate of July 14, 2016, by Mr. Thune, without amendmentA BILLTo amend the Communications Act of 1934.
	
 1.Deposits for spectrum auctionsSection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended to read as follows:
			
 (C)DepositsAny deposits the Commission may require for the qualification of any person to bid in a system of competitive bidding pursuant to this subsection shall be deposited in the Treasury. Within 45 days following the conclusion of the competitive bidding—
 (i)the deposits of successful bidders shall be credited to the deposit fund of the Treasury, except as otherwise provided in subparagraphs (D)(ii), (E)(ii), (F), and (G); and
 (ii)the deposits of unsuccessful bidders shall be returned to such bidders..August 30, 2016Reported without amendment